Exhibit News Release For immediate release Calgary, Alberta March 16, 2010 TSX: OPC OPTI Canada Inc. Files Year End Oil and Gas Disclosure OPTI Canada Inc. (OPTI) has filed with Canadian securities authorities its Annual Information Form for the year ended December 31, 2009, including disclosure and reports relating to reserves data and other oil and gas information pursuant to National Instrument 51-101. Copies of the filed documents may be obtained through www.sedar.com or directly from OPTI. About OPTI OPTI Canada Inc. is a Calgary, Alberta-based company focused on developing major oil sands projects in Canada using our proprietary OrCrudeTM process. Our first project, Phase 1 of Long Lake, consists of 72,000 barrels per day of SAGD (steam assisted gravity drainage) oil production integrated with an upgrading facility. The upgrader uses the OrCrudeTM process combined with commercially available hydrocracking and gasification.
